DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Moosey on 5/12/2022.
The application has been amended as follows: 
Cancel Claims 2, 3, 9, 10, 14-22, 24-31, 34, and 35.

Information Disclosure Statement
The information disclosure statement filed 4/26/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 
Applicant has provided a 15 page Appeal Brief in response to a Final Action mailed March 2, 2021 for application 15/709,739, but applicant has not provided a Reply Brief for the same application in response to an Examiner’s Answer dated December 22, 2021.  As such, the Reply Brief has not been considered.

Election/Restrictions
Upon further consideration and in light of the arguments made in the reply filed 3/6/2019, the previous restriction between Species I-VII of the requirement for restriction/election mailed 1/10/2019 is withdrawn.  As best understood, no claims were previously presented that were specially drawn to Species I-VII.  Furthermore, while not claimed, the previous restriction between elected Species X and non-elected Species XII is withdrawn, because Species XII (Figure 11B) reasonably includes all of the features of at least Claim 1.  All other species restrictions are maintained.  
Allowable Subject Matter
Claims 1, 4,6, 7, 8, 11-13, 23, 32, 33, 38-40, and 42-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claims 1 and 42,
The primary reason for the allowance of claims 1 and 42 is the inclusion of a material type selector including parameters to compensate for temperature effects and for a type of material used for the conductive target, a temperature compensator directly connected to the separating circuit, the temperature compensator configured to receive the second component of the magnetic field signal directly from the separating circuit and configured to generate an output signal in response to the temperature measured by the temperature sensor and to one or more parameters from the material type selector. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858